Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 02/16/2021. Claims 1-19 are canceled. Claim 20 is currently pending in the application.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 20:
	Step 1: Statutory Category?
	Claim 20 is a system claim, which falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 20/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 20
Revised 2019 Guidance
A situational awareness analysis and fatigue management system comprising:

a processor
a processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
wherein said processor 
receives input data from a user, wherein said input data comprises a plurality of groups of input data
wherein said processor 
receives input data from a user, wherein said input data comprises a plurality of groups of input data is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g) and see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).

Alternatively, receives input data from a user, wherein said input data comprises a plurality of groups of input data can be performed by a person as a mental process (observation, evaluation, See 2019 Memorandum 52.

The input data that “comprises a plurality of groups of input data” is data.

The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
generates a set of algorithms for each group of said plurality of groups of input data
Abstract Idea: generates a set of algorithms for each group of said plurality of groups of input data can be performed by a person as a mental process (observation, evaluation, judgment, opinion). See 2019 Memorandum 52. See also  eResearchTechnology, Inc. v. CRF, Inc., 186 F. Supp. 3d 463 (W. D. Pa., 2016), aff’d, 2017 WL 1033672 (Mem) (Fed. Cir. 2016) (“obtaining data, generating an algorithm by quantitative analysis, and translating said algorithm into a more useful rule” is an abstract idea); and See also In re Grams, 888 
calculates outputs of each of said set of algorithms from said input data
Abstract Idea: calculates outputs of each of said set of algorithms from said input data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
generates and displays to said user a dynamic assessment situational awareness (DASA) diagram of said user as a function of situational awareness performance and wakefulness hours of said user from said output,
Abstract Idea: generates to said user a dynamic assessment situational awareness (DASA) diagram of said user as a function of situational awareness performance and wakefulness hours of said user from said output can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

displays to said user a dynamic assessment situational awareness (DASA) diagram of said user as a function of situational awareness performance and wakefulness hours of said user from said output is insignificant post-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Alternatively, See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (displaying data is an abstract idea.); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015) (holding that “tailoring content based on the viewer’s location or address” was abstract).

The “dynamic assessment situational awareness (DASA) diagram of said user as a function of situational awareness performance and wakefulness hours of said user from said output” is data.

displays a series of dynamic psychomotor vigilance tests (D-PVT) to said user requiring said user to respond to stimulus  See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Alternatively, See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (displaying data is an abstract idea.); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015) (holding that “tailoring content based on the viewer’s location or address” was abstract).

accepts successive input data to said series of D-PVT is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).

The “series of dynamic psychomotor vigilance tests (D-PVT) to said user requiring said user to respond to stimulus 
calculates a difference in time between said successive input data in response to said series of D-PVT as a measure of said user's change in response time in responding to said stimulus in milliseconds (msec) for each of said   series of D-PVT
calculates a difference in time between said successive input data in response to said series of D-PVT as a measure of said user's change in response time in responding to said stimulus in milliseconds (msec) for each of said   series of D-PVT can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
wherein, using said DASA diagram, said processor identifies situational awareness longevity conditions of said user to perform a task based at least on said difference in time between said successive input data in response to said series of D-PVT and said input data
wherein, using said DASA diagram, said processor identifies situational awareness longevity conditions of said user to perform a task based at least on said difference in time between said successive input data in response to said series of D-PVT and said input data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.



The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
forecasts advanced fatigue conditions of said user based on said identified situational awareness longevity conditions
forecasts advanced fatigue conditions of said user based on said identified situational awareness longevity conditions can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
identifies improvements of situational awareness performance of said user to perform said task
identifies improvements of situational awareness performance of said user to perform said task can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
displays said identified situational awareness longevity conditions of said user, said forecast of advanced fatigue conditions of said user and said improvements of situational awareness 
See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Alternatively, See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (displaying data is an abstract idea.); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015) (holding that “tailoring content based on the viewer’s location or address” was abstract).
 calculates age, body mass index (BMI), and skin-to-mass ratio (SMR) values of said user using said personal data
wherein said processor calculates age, body mass index (BMI), and skin-to-mass ratio (SMR) values of said user using said personal data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
and, wherein said processor calculates a bioelectric impedance (BEI) value and a proportionality factor of said (BEI) as a function of said age, BMI and SMR values of said user
and, wherein said processor calculates a bioelectric impedance (BEI) value and a proportionality factor of said (BEI) as a function of said age, BMI and SMR values of said user can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
sleep behavioral data of said user; Serial No. 15/954,466 Page 4 of 6medication data of said user, wherein said medication data comprises a drowsiness effect of said medication on said user; and, performance risk thresholds including blood alcohol content (BAC) thresholds and pre-REM stage (iREM) thresholds of said user
“sleep behavioral data of said user; Serial No. 15/954,466 Page 4 of 6medication data of said user, wherein said medication data comprises a drowsiness effect of said medication on said user; and, performance risk thresholds including blood alcohol content (BAC) thresholds and pre-REM stage user” are data.
wherein said iREM depicts wherein optical stimuli of said user are processed with a delay and a long response time or no response time from said user
wherein said iREM depicts wherein optical stimuli of said user are processed with a delay and a long response time or no response time from said user is data.
The depicting and processing steps can be performed can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.


	It is apparent that, other than reciting the additional non-abstract limitation of the processor noted in the Independent Claim 20/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the processor does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 20/Revised 2019 Guidance Table above, recites the additional limitation of the processor which is recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of generic computer components: page 2:… a processor; page including a processor; pages 7-11: …the processor; page 16:… a processor…the processor; pages 17-20, 22, 24, 26-33, 36, 38-44, 46-53 and 60: the processor 100…;. It is apparent that, as noted earlier, the processor is recited as generic, or part of generic devices, performing or being used in performing the generic functions of retrieving and displaying data. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, claim 20 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere processor in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the originally filed Specification, as noted above. The originally filed Specification merely refers to the processor at a high level of generality, merely in terms of its functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the originally filed Specification, as noted above, supports a finding that the processor is generic, or part of generic devices such as general purpose computers having generic components to perform the functions of receiving and displaying data which represent insignificant pre and post-solutions activity of data gathering and presentation, that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 20/Revised 2019 Guidance Table above, the “receives input data from a user” represents insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Also see Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1065 (E.D. Mo. 2011) aff’d, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, retrieving, and providing data . . . are inconsequential data gathering and insignificant post solution receives” limitation are within the realm of abstract ideas as simply describing the data received. As noted in the Independent Claim 20/Revised 2019 Guidance Table above, the “displays” limitations represent insignificant extra-solution activity. Furthermore, as noted in Independent Claim 20/Revised 2019 Guidance Table above, the “displays” limitations, under its broadest reasonable interpretation, encompass acts people can perform using pen and paper because people can write information on paper for display. The claims do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The originally filed Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of data Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Response to Arguments
Double Patenting
	The terminal disclaimer filed on 02/04/2021 resolves the double patenting issues
noted in the Final Rejection dated 11/13/2020 and is appreciated by the examiner.
Claim Objections
	The cancellation of claim 3 resolves the previous claim objection of said claim.
Rejections under 35 U.S.C. § 101

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715